Digitally signed by
                                                                         Reporter of
                                                                         Decisions
                       Illinois Official Reports                         Reason: I attest to
                                                                         the accuracy and
                                                                         integrity of this
                                                                         document
                              Appellate Court                            Date: 2018.07.10
                                                                         08:52:04 -05'00'



                    People v. Scott, 2018 IL App (2d) 151056



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           CHARLES ADRIAN SCOTT, Defendant-Appellant.



District & No.    Second District
                  Docket No. 2-15-1056



Filed             February 23, 2018



Decision Under    Appeal from the Circuit Court of Winnebago County, No. 15-CF-757;
Review            the Hon. Ronald J. White, Judge, presiding.



Judgment          Affirmed.


Counsel on        Michael J. Pelletier, Thomas A. Lilien, and Jack Hildebrand, of State
Appeal            Appellate Defender’s Office, of Elgin, for appellant.

                  Joseph P. Bruscato, State’s Attorney, of Rockford (Patrick Delfino,
                  Lawrence M. Bauer, and Adam Trejo, of State’s Attorneys Appellate
                  Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE JORGENSEN delivered the judgment of the court, with
                  opinion.
                  Justices Schostok and Spence concurred in the judgment and opinion.
                                               OPINION

¶1       Defendant, Charles Adrian Scott, appeals from his conviction of a single count of
     possession with intent to deliver at least 100, but less than 400, grams of a substance containing
     cocaine (720 ILCS 570/401(a)(2)(B) (West 2014)). He contends that the State’s evidence was
     insufficient to sustain the conviction in that it failed to show that he knew that a parcel that he
     accepted contained cocaine. We hold that the State’s evidence was sufficient, especially
     considering the implausibility of defendant’s testimony, which we hold we may consider when
     we evaluate the sufficiency of the evidence as a whole. We therefore affirm.

¶2                                         I. BACKGROUND
¶3       Defendant had a jury trial on the one count of which he was later convicted. The State’s
     evidence showed that, on March 31, 2015, Alexander Lupiani, a postal inspector at O’Hare
     Airport, noticed that a parcel addressed to “Jameka Simms” at 1104 Cedar Street in Rockford,
     from “Tamika Simms” in Tempe, Arizona, had what he deemed to be “excessive tape,” a
     characteristic that he associated with the mailing of narcotics. He further noted that the return
     address included a nonexistent house number and that Arizona was “one of several states that
     is a source for narcotics.” Lupiani arranged for a narcotics dog from the customs service to
     sniff the parcel. The dog alerted to the parcel, so Lupiani obtained a warrant to open it.
     Inspectors found that it contained a total of about 2300 grams of a “white powdery substance”
     formed into two bricks. These bricks were under a bag of toys that was contained in a separate
     box inside the parcel.
¶4       The postal inspectors decided to remove all but about 150 grams of the substance and make
     a “controlled delivery” of the parcel. They replaced the missing powder with baby wipes, fitted
     the parcel with a GPS unit and a beacon to broadcast an alarm when the parcel was opened,
     brushed on a fine powder that is visible under ultraviolet light, and resealed the parcel. On
     April 1, 2015, the postal inspectors, in cooperation with the Rockford police, established
     surveillance positions around 1104 Cedar Street, which was a two-story, single-family house.
     William Scott (William), a postal inspector, dressed as a mail carrier to make the delivery and
     carried a cell phone set up to act as a one-way radio link. The State introduced into evidence a
     recording of the transmission over that link. William arrived at the door somewhat before
     noon. Defendant answered the door. William asked defendant if he knew a Tamika Simms.
     Defendant said that he was unfamiliar with that name. William offered to leave a postal
     delivery slip for defendant to leave for the parcel’s proper recipient. After noting that his
     girlfriend was at work, defendant agreed to sign for and accept the parcel. On the recording,
     defendant seems to say that the parcel might have something to do with his “old lady.” William
     told him that, if the parcel “was not for anybody at the address[, he should] just return [it] to the
     post office.” Defendant signed for the delivery as “Charles Scott,” using his real name. After
     making the delivery, William used the cell phone link to give the other officers a detailed
     description of defendant.
¶5       According to Mark Jimenez, a detective with the Rockford police who assisted the postal
     inspectors, William delivered the parcel at 11:42 a.m. At 11:45 a.m., defendant and another
     male (his nephew, Antonio Williams) exited the house through the back. Jimenez recognized
     defendant as the person whom William had described. Defendant stayed on the back deck
     briefly while talking on the phone. He and Williams then got into a red pickup truck. They

                                                   -2-
       stayed in the stationary truck from 11:45 a.m. to “probably” 12:08 p.m. and then drove away in
       it, returning two minutes later. Jimenez testified that he was close enough to the truck to hear
       its engine, but he did not hear the engine being cranked until just before it was driven away.
       Jimenez saw defendant and Williams leave a second time and return after about 10 minutes.
       Just before a postal inspector announced that the beacon in the parcel had been triggered,
       Jimenez saw Williams leave the house alone and walk north on the sidewalk. Jimenez arrested
       Williams “further down the block on Cedar Street to the west” while most of the other officers
       were raiding the house.
¶6          According to other testimony, the beacon went into alarm mode at about 1:15 p.m.
       Defendant was then inside; Williams was in the backyard. The officers surrounded the house,
       with one group going to the front door. At about 1:18 p.m., they announced themselves as
       police and demanded entry. About 20 seconds later, just as the officers were about to open the
       door by force, defendant opened the door to them.
¶7          The officers searched the house and found no one but defendant inside. They found the
       parcel upstairs on a bed with both the outer and inner boxes opened. A few items in the bag of
       toys were displaced, but the package that held the baby wipes and the remaining cocaine was
       not exposed. The officers found a loaded handgun at the side of the bed in another bedroom
       and additional ammunition in the closet. They found another handgun concealed in the living
       room couch. (Both guns had been purchased by defendant’s girlfriend, Betsy Caviness, who
       had a valid FOID card, but the officers did not learn that until later.) Clothing that the officers
       found in the bedrooms suggested occupancy by multiple people, both male and female. Some
       of the clothing was defendant’s. When the officers searched the kitchen, they found a digital
       cooking scale in its box, latex gloves, nine boxes of small plastic bags, and a heat sealer. On
       testing, the scale proved to have a cocaine-containing “powder residue *** under the glass
       weighing area and also on the number[ ] keys.”
¶8          Defendant spoke to officers at the scene. He told them that he and Williams were
       downstairs when he opened the parcel and that he had opened it about half an hour before the
       officers arrived. After this brief interview at the house, officers took defendant to the Rockford
       Police Department. In a longer interview there, he told them that his permanent residence was
       with his sister on Blinn Street but that he often spent nights at 1104 Cedar Street with Caviness.
       He kept most of his possessions at the Cedar Street house because his sister’s boyfriend was a
       thief; he also sometimes received mail there. The heat sealer was a gift from his mother, but
       everything else the police discovered belonged to others. He had not known that there was
       cocaine in the parcel. He had previously received parcels at the house that were addressed to
       people unknown to him. The last such parcel he had taken to “a mailbox store” and “delivered
       it to return to sender.” This time, he opened the package, but only because “[h]e was curious to
       see what was inside.”
¶9          Robert Reffett, a Rockford narcotics detective, testified that cocaine users would rarely
       possess more than a gram of cocaine at a time. The approximately 150 grams of cocaine
       delivered to defendant was “a large quantity of cocaine,” with a street value of “right around
       $14,800.” The presence of firearms, multiple boxes of sandwich baggies, a heat sealer, latex
       gloves, and a digital scale were all consistent with the business of breaking up large quantities
       of cocaine for sale in smaller lots.
¶ 10        Defendant was the sole defense witness. He testified that he “live[d] with Betsy Caviness
       [on Cedar Street], but [his] personal address [was] at [his] sister’s house.” “That’s the address I

                                                    -3-
       am back and forth in between. That address is my girlfriend’s, and my address with—you
       know, with my belongings there.” His daughter, son, and grandson also lived with Caviness.
       He was the only resident at home late on the morning of April 1, 2015, but “Tony” (Williams)
       was also present after about 11:10 a.m. He and Williams were close and often spent time
       together.
¶ 11       Defendant thought that the parcel had been delivered at “11:30, 11:40. Give or take a few
       minutes.” As far as he could tell, the person who delivered it was an ordinary mail carrier. The
       supposed mail carrier asked him if “ ‘Jawanna’ Sims [sic]” lived there, and defendant
       responded, “[N]obody by that name live here.” He knew neither a “ ‘Jawanna’ Sims [sic]” nor
       a “Tamika Sims [sic].” He was not expecting a parcel that day and had not known what was in
       it.
¶ 12       Defense counsel asked defendant why he signed for the parcel if he did not know the
       addressee. Defendant responded, “The mail carrier said *** you can take this card and have
       somebody pick it up or either you can take the package right now. I say, ‘Well, what do you
       think?’ He says, ‘Well, you want to take the package?’ I say, ‘I don’t, but I will.’ ” Defense
       counsel asked him if he said anything to the mail carrier about Caviness. Defendant responded,
       “I told him that she might know the person who the package was going to, I didn’t, and I told
       him that if he wanted to leave it, you know, I will take it.”
¶ 13       Defendant took the parcel and put it on a chair in the downstairs den. He and Williams then
       discussed a car nearby that Williams thought was for sale, which was of interest to the two of
       them because they sometimes fixed up cars and resold them. Defense counsel asked defendant
       to describe the departures and arrivals from the house. The following testimony resulted:
                   “Q. What did you and your nephew do?
                   A. We got in my sister’s truck. We drove down the street because the car was just
               about a block down the street by the corner. We looked. There was no for sale sign on
               the car. He said there was. Nobody in the car. We went back down Preston, back down
               Tate, back down Cedar Street, and pulled back into the driveway.
                   Q. That was the first time that you left the house; is that correct?
                   A. Right.
                   Q. After you went and looked at this car, what did you and your nephew do?
                   A. Okay. We went back into the house. We come back out. My sister’s truck have
               problem starting. So it wouldn’t start for a couple minutes. So we sit in the truck. When
               we got the truck started, we was headed over towards my mom’s house, but my
               daughter had called me while we was headed that way and said somebody had hit my
               mom or did something to my mom.
                   Q. Okay. It was based on that conversation that you and [your] nephew were then
               headed towards your mom’s?
                   A. Right.
                   Q. You had mentioned—we heard testimony from Detective Jimenez that at one
               point you and your nephew were seen seated in the truck for a couple minutes.
                   A. That’s when it wouldn’t start.
                   Q. Ultimately were you able to get the truck to start?



                                                   -4-
              A. Yeah, her truck do that. When you first crank it up in the morning and you drive
        it, it cuts off, and then it won’t start for a while.
              Q. So based on your conversation with your sister or your daughter?
              A. My daughter.
              Q. That somebody hit your mom, you were en route to your mom’s?
              A. Right.
              Q. Did you ever get to your mom’s?
              A. We didn’t make it to my mom’s because when my daughter called and said
        somebody had hit my mom. On en route to my mom’s house, I called my mom, and she
        says, ‘Boy, your daughter was just April fooling you.’
              Q. Keep in mind this was April 1st?
              A. Right.
              Q. As an unfortunate joke as that was, you didn’t continue to your mom’s house?
              A. No, I didn’t. I called my daughter back and told my daughter she know she was
        in trouble.
              Q. Did you end up then returning to your house?
              A. Yes, we did.”
Back at the house, they started watching television. Defendant decided to take the parcel
upstairs:
              “A. When Tony got up to use the bathroom, I got up and grabbed the box out of the
        chair and took it upstairs and set it on the foot of the bed and come back downstairs and
        sit on the couch. Tony come out the bathroom then.
              Q. Why did you bring the package upstairs?
              A. I took it upstairs. I don’t even know why I took it upstairs.
              Q. No specific reason?
              A. Right.
              Q. At some point did you open the package?
              A. Yes, I did. Tony’s brother called him to help him move a car. Tony said he was
        going to help his brother move this car. When he left—about three, four minutes later
        after he left, I went upstairs and opened this box.
                                                ***
              Q. Why did you decide to open the box?
              A. I was just curious about it.
                                                ***
              Q. When you opened the box, what did you observe?
              A. There was another box on the inside that box. Okay? Then I opened that box.
        When I opened the box that was on the inside of that box, there was a bunch of toys.
        When I seen the bunch of toys in the box, I said, ‘Oh, maybe it’s for my
        granddaughter.’ I don’t know.
                                                ***
              Q. What did you do at that point then after seeing these toys?


                                            -5-
                   A. *** I left the bedroom, threw some toilet paper in the bathroom garbage, and
               walked back down the steps.
                   Q. And when you were downstairs what, if anything, occurred?
                   A. When I got to the bottom of the steps, there was a big like boom, and I say what
               the, and then I went to the front door. When I got *** to the front door there was
               another big boom as I was opening the door up. There was about 17, 18 guys out there
               with pistols. I’m trying to keep from being shot.”
¶ 14       On cross-examination, the State asked defendant if he recalled telling Lupiani that he
       “opened the package a half hour after it had been delivered to [the] residence in the presence of
       [Williams] in the downstairs room.” Defendant denied having said that he opened it in
       Williams’s presence, but he also explained that the police had “come in about four minutes
       after [he] opened the box.” Defendant further denied knowing that there were handguns in the
       house and insisted that he learned that the guns belonged to Caviness when one of the officers
       mentioned it while they were still at the house. The State also questioned him about the second
       time he left the house after the parcel arrived:
                   “Q. And it is your testimony that you were going to go have lunch at that point?
                   A. Nope, we wasn’t going to have lunch. We were headed towards my mom’s car
               when I got a call from my daughter. When my daughter called me, she was telling me
               that somebody had hit my mom. We were headed towards my mom’s house.
                   Q. When did you get the call from your daughter that your mom had been hit?
                   A. When me and Tony left the house, probably when we got to the stop sign.
                   Q. Okay. You had already decided to leave the house at that point?
                   A. Yeah.
                   Q. You returned to the residence?
                   A. Yes, I did.”
       The State then returned to questions of the interval between defendant’s opening of the parcel
       and the execution of the warrant:
                   “Q. Okay. Do you recall telling Inspector Lupiani and Detective Jimenez that you
               opened up that package approximately a half hour after it had been delivered by the
               mailman?
                   A. I recall telling them I opened up that box probably about 30 minutes after they
               came—well, about four minutes after they came in. When I opened the box, they come
               in about four or five minutes.
                   Q. Okay. You didn’t tell them you opened it [a] half hour afterwards. Is that your
               testimony?
                   A. I didn’t tell them—yeah, I told them that I opened it a half hour after, but they
               had me sitting in a chair in the dinning [sic] room—in the den, the chair in the den, after
               they came in for about 20, 25 minutes. I didn’t have no time.
                   Q. It’s your testimony that what you were referring to was the half hour after the
               officers entered the house. That’s what you’re saying to me?
                   A. Right. They come in about four or five minutes—”
¶ 15       Lupiani and Jimenez testified as rebuttal witnesses. Lupiani recalled that, almost
       immediately after detaining defendant, he started questioning him about when the parcel was

                                                    -6-
       opened. He asked the question several times, and each time defendant said that it was opened
       half an hour before the officers knocked on the door. Further, defendant described the same
       timing when Lupiani and Jimenez questioned him at the police station. Lupiani also testified
       that the officers did not learn until after they left the house that the firearms belonged to
       Caviness. Thus, contrary to what defendant testified, he could not have learned who owned
       them from the officers at the scene. Jimenez testified that, during the later interview, while
       Lupiani was not present, defendant repeated his assertion that he had opened the parcel half an
       hour before the officers executed the warrant.
¶ 16       The jury found defendant guilty. Its deliberations were uneventful except that it requested
       to hear the recording of William’s conversation with defendant again. (With the parties’
       agreement, the court replayed the recording.)
¶ 17       Defendant filed a posttrial motion in which he asserted, among other things, that the State’s
       evidence was insufficient. The court denied the motion and sentenced defendant to 12 years’
       imprisonment. Defendant timely appealed.

¶ 18                                           II. ANALYSIS
¶ 19        On appeal, defendant argues that the State failed to prove beyond a reasonable doubt his
       knowledge of the parcel’s contents. See, e.g., People v. Fleming, 2013 IL App (1st) 120386,
       ¶ 72 (a defendant’s knowledge of the presence of the drugs is an element of the offense of
       possession of a controlled substance with intent to deliver). He contends that his testimony that
       he did not know about the cocaine, combined with the evidence that, despite opening the
       parcel, he did not expose the cocaine, precluded a sustainable guilty verdict.
¶ 20        The State responds that defendant’s acceptance and opening of the parcel when he claimed
       not to know the addressee provided strong circumstantial evidence that he knew what was in it.
       The State further argues that defendant’s having immediately lied, telling the officers that he
       opened the parcel earlier than he did, showed that he knew that the parcel’s contents were a
       problem for him without his ever having seen the cocaine. Responding to the details of
       defendant’s argument, the State suggests that defendant did not open the internal package
       containing the cocaine only because he did not have enough time to get through all the layers
       of wrapping before the officers came to the door.
¶ 21        In reply, defendant points out that, not only did he not open the package that contained the
       cocaine, he did not even pull it out of the parcel. He suggests that this supports his testimony
       that his curiosity was satisfied when he saw that the parcel contained toys.
¶ 22        We hold that the evidence of defendant’s knowledge was sufficient to sustain the verdict.
       We review the sufficiency of the evidence under the familiar standard of Jackson v. Virginia,
       443 U.S. 307, 319 (1979), as adopted by People v. Collins, 106 Ill. 2d 237, 261 (1985): when a
       reviewing court decides a challenge to the sufficiency of the evidence, “ ‘the relevant question
       is whether, after viewing the evidence in the light most favorable to the prosecution, any
       rational trier of fact could have found the essential elements of the crime beyond a reasonable
       doubt.’ ” (Emphasis in original.) Collins, 106 Ill. 2d at 261 (quoting Jackson, 443 U.S. at 319).
       Although we must accord great deference to the fact finder’s decision whether to credit
       specific testimony, the fact finder’s decision is not conclusive. See People v. Cunningham, 212
Ill. 2d 274, 280 (2004).



                                                   -7-
¶ 23       Defendant challenges the sufficiency of the State’s proof of the charged offense’s
       knowledge element; he argues that the State failed to show that he knew that the parcel
       contained cocaine. The State generally must prove knowledge of this kind by circumstantial
       evidence, as it is not susceptible to direct proof. E.g. People v. Hodogbey, 306 Ill. App. 3d 555,
       559-60 (1999). Circumstantial evidence alone can be sufficient to prove a necessary element
       beyond a reasonable doubt. See, e.g., Fleming, 2013 IL App (1st) 120386, ¶ 74.
¶ 24       Defendant argues that his behavior after receiving the parcel was inconsistent with his
       knowledge that the parcel contained contraband:
                    “In this case, defendant initially expressed reluctance to sign for the package
                because it was not addressed to anyone living in the house. *** Believing the package
                may have been destined for his girlfriend, defendant decided to sign for the package.
                Out of curiosity, he opened the package to see what was inside. When he opened the
                box and saw toys laying [sic] on top of the bag, he looked no further. Defendant did not
                see or touch the secreted cocaine. *** This evidence shows defendant innocently
                signed for and looked inside the package. This evidence is also consistent with
                defendant’s claim that he did not know that cocaine was in the package. *** Therefore,
                the evidence is insufficient to establish the defendant’s guilt beyond a reasonable
                doubt.”
¶ 25       This argument is unpersuasive. In evaluating the sufficiency of the evidence, we consider
       the evidence from the whole trial. Defendant is correct that the State’s case would have gained
       strength if the evidence had shown that he rushed to expose the cocaine-containing package.
       That he left that package unexposed is thus some evidence to suggest his lack of knowledge.
       However, that bit of evidence in his favor does not so outweigh the evidence against him as to
       preclude proof beyond a reasonable doubt of the offense’s knowledge element.
¶ 26       In its case-in-chief, the State showed that defendant behaved in a way that was implausible
       for a person who did not know what the parcel contained. Mere innocent curiosity is not an
       adequate explanation for defendant’s opening of a parcel addressed to someone unknown to
       him. To be sure, one can imagine that defendant might have acted to exercise control over
       Caviness and the children or to satisfy some form of suspicion. But no evidence suggested that
       any such alternative explanation was likely. Moreover, considering that defendant lied about
       when he opened the parcel and that he lived in the presence of supplies and materials useful in
       the drug trade, such other explanations would have been unconvincing even if defendant had
       given them.
¶ 27       In addition, the fact that the officers arrived at defendant’s door only minutes after he
       triggered the alarm weakens the inference that he urges—that he left the cocaine in the
       unexposed box under the toys because he did not know that it was there. The State’s
       photographic exhibits show that both the outer and inner boxes were closed with filament tape.
       Thus, the strongest inference is that he simply had not had enough time to expose the cocaine.
       Indeed, to refute this inference was the only plausible reason why defendant would have
       falsely claimed that he opened the parcel earlier.
¶ 28       Looking beyond the State’s case-in-chief, we conclude that defendant’s own testimony
       only added to the circumstantial evidence in the State’s favor. When a defendant elects to
       testify to explain inculpatory circumstances, the trier of fact may weigh any inconsistencies or
       implausibilities in that testimony against the defendant. See, e.g., People v. Nyberg, 275 Ill.
       App. 3d 570, 579 (1995) (“When a defendant elects to explain the circumstances of a crime, he

                                                   -8-
       is bound to tell a reasonable story or be judged by its improbabilities and inconsistencies.”).
       Defendant’s explanations for his two departures from the house were implausible, especially in
       combination. Defendant claimed that each departure was the result of someone misleading
       him. He testified that he and Williams drove away from the house the first time because
       Williams had told him that a car “a block down the street” had a “for sale” sign on it. But
       Williams had made a mistake; there was no sign. And defendant testified that he and Williams
       drove away from the house the second time because his daughter had told him that someone
       had hit his mother. But his daughter was pulling an April Fools’ prank on him; she had
       completely fabricated the incident.
¶ 29       Further, defendant’s explanation for the time he and Williams spent sitting in the truck
       made little sense. Defendant claimed that, although the truck started without difficulty the first
       time, he had to wait “a couple minutes” to get it to go the second time; he could not explain
       why the nearby surveillance officer could not hear him trying to start the truck. And defendant,
       despite implying that he was a skilled part-time mechanic, lacked any specific explanation for
       the truck’s behavior. Also, although people do drive short distances, it is odd that defendant
       would drive the truck a few blocks if he knew, as he testified, that by doing so he would make
       it hard to start if he needed it again.
¶ 30       Further still, despite defendant’s having to wait to get the truck started, he claimed that he
       did not think to call his mother, and thus learn of the prank, until he was on his way there. He
       claimed that this explained a second round-trip through his neighborhood not long after the
       package arrived. Based on all this, the jury could reasonably conclude that defendant was lying
       about his two trips and, based on that inference, could further infer that he was actually
       engaged in countersurveillance. The jury was free to add that inference to the circumstantial
       evidence of defendant’s knowledge from the State’s case-in-chief. The combined evidence
       gave the jury a more-than-adequate basis to conclude that defendant knew that the cocaine was
       in the parcel, even if he did not rush to dig it out.
¶ 31       Defendant relies on Hodogbey to suggest that we may not properly consider his testimony
       in deciding whether the State met its burden of proof. Although Hodogbey supports
       defendant’s position, we nevertheless disagree. The Hodogbey court, addressing a case with
       many factual commonalities with this one, stated as follows:
                “Because the burden of proof never shifts, a reasonable doubt is created by the
                insufficiency of the evidence introduced by the State. People v. Coulson, 13 Ill. 2d 290,
                296 *** (1958). Indeed, [i]f a conviction is to be sustained, it must rest on the strength
                of the People’s case and not on the weakness of the defendant’s case. [Citations.]”
                (Emphasis added and internal quotation marks omitted.) Hodogbey, 306 Ill. App. 3d at
                561.
       The Hodogbey court therefore held that, in deciding the sufficiency of the State’s evidence, it
       could not weigh in the State’s favor the negative inferences that the jury might have drawn if it
       concluded that the defendant had testified falsely. In so holding, the Hodogbey court
       incorrectly extended the holding of Coulson. Per Coulson, “it is the insufficiency of the
       People’s evidence which creates [reasonable] doubt. If a conviction is to be sustained, it must
       rest on the strength of the People’s case and not on the weakness of the defendant’s case.”
       (Emphasis added.) Coulson, 13 Ill. 2d at 296. The “People’s evidence” (Coulson, 13 Ill. 2d at
       296) is not solely “the evidence introduced by the State” (Hodogbey, 306 Ill. App. 3d at 561).
       Hodogbey aside, even as Illinois cases consistently recognize that the overall burden of proof

                                                    -9-
       never shifts from the State, they also consistently recognize that a trier of fact may draw
       negative inferences when a defendant chooses to testify and gives an implausible explanation
       for his or her behavior. This court’s decision in People v. Irby, 237 Ill. App. 3d 38, 66 (1992),
       is typical:
                     “A conviction must rest on the strength of the State’s case, not the weakness of
                defendant’s case. [Citation.] However, when a defendant elects to explain the
                circumstances of what occurred, he is bound to tell a reasonable story or be judged by
                its improbabilities.”
¶ 32        To be sure, a rule that a guilty verdict could be sustained solely by assuming that the trier of
       fact drew a negative inference because it deemed a witness incredible might force a defendant
       to choose between an active defense and a meaningful appeal: “[i]f negative inferences, based
       on demeanor evidence, were adequate in themselves to satisfy a rational juror of guilt beyond a
       reasonable doubt, appellate courts might not be able to provide meaningful review of the
       sufficiency of evidence.” United States v. Jenkins, 928 F.2d 1175, 1179 (D.C. Cir. 1991). The
       State generally should not be able to succeed on appeal by claiming that it adequately proved
       an element merely because the defendant testified to deny the element and the jury might have
       disbelieved him or her on that point. But that is not what is at issue here. Here, we need not
       resort to assumptions about defendant’s demeanor to recognize that his testimony was partly
       implausible. That implausibility was positive evidence favoring the State, and when we
       consider the sufficiency of the evidence as a whole, we may weigh that implausibility in the
       State’s favor.
¶ 33        Although we disagree with the reasoning of Hodogbey, we also note that it is factually
       distinguishable, as are the cases on which it relies. As we noted, Hodogbey had many factual
       commonalities with the case here, but it also had a critical difference: the defendant in
       Hodogbey signed for a package that contained heroin but never opened it. Hodogbey, 306 Ill.
       App. 3d at 557. Similarly, two Pennsylvania cases that the Hodogbey court treated as
       persuasive authority favoring reversal, Commonwealth v. Sterling, 361 A.2d 799, 801 (Pa.
       Super. Ct. 1976),1 and Commonwealth v. Rambo, 412 A.2d 535, 536-37 (Pa. 1980), involved
       unopened parcels of contraband. As we suggested above, people ordinarily do not open
       packages that are not addressed to them. In light of all the circumstances, defendant’s
       accepting and opening of the parcel addressed to the unknown “Tamika Simms” was
       sufficiently unusual that the jury could properly infer that defendant knew that the parcel was
       in fact for him.

¶ 34                                        III. CONCLUSION
¶ 35       For the reasons stated, we hold that the State’s evidence was sufficient for a reasonable jury
       to conclude that defendant knew that the parcel contained cocaine. We therefore affirm
       defendant’s conviction. As part of our judgment, we grant the State’s request that defendant be
       assessed $50 as costs for this appeal. 55 ILCS 5/4-2002(a) (West 2016); see also People v.

           1
            The inferences at issue in Sterling are dissimilar to those here. The defendant in Sterling told
       officers that he was suspicious that a parcel sent to his house did contain drugs and said that he had “no
       intention” of opening it. Sterling, 361 A.2d at 801. That case thus turned largely on whether the
       defendant had declined to exercise dominion over the contraband and not on whether the defendant
       knew of the drugs’ presence.

                                                      - 10 -
       Nicholls, 71 Ill. 2d 166, 178 (1978).

¶ 36      Affirmed.




                                               - 11 -